     Case 2:20-cv-02060-RFB-BNW Document 7 Filed 01/15/21 Page 1 of 2




 1 William J. Fields (admitted pro hac vice)
   FIELDS KUPKA & SHUKUROV LLP
 2 1370 Broadway, 5th Floor – #5100
   New York, NY 10018
 3
   Tel: (212) 231-1500
 4 Fax: (646) 851-0076
   wfields@fksfirm.com
 5

 6 Attorneys for Plaintiff

 7 [Additional counsel appear on signature page.]

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10                                                  )
     SIMON ABRAHMS, individually and on             )
11   behalf of all those similarly situated,
                                                    )
                                     Plaintiffs,    )    Case No. 2:20-cv-02060-RFB-BNW
12
             v.                                     )
                                                         VOLUNTARY DISMISSAL WITHOUT
13                                                  )
     RANDY S. MAY, JOHN P. CAHILL, PETER                 PREJUDICE
     A. MEHRING, GARY M. METZGER,                   )
14   STEVEN K. NELSON, and ECOARK                   )
     HOLDINGS, INC.,                                )
15                                                  )
                                   Defendants.
16                                                  )

17           PLEASE TAKE NOTICE that Plaintiff Simon Abrahms (“Plaintiff”) hereby voluntarily

18 dismisses, without prejudice, all claims and causes of action against all defendants in this action.

19 No defendant has filed or served an answer or responsive motion. Plaintiff respectfully submits

20 that notice of said dismissal is unnecessary to protect the interests of Ecoark Holdings, Inc.

21 shareholders because: (i) Plaintiff seeks dismissal without prejudice; (ii) there has been no

22 settlement or compromise of the action; (iii) there has been no collusion among the parties; (iv)

23 neither Plaintiff nor his counsel has received or will receive any consideration from Defendants

24 for the dismissal; and (v) no prior notice has been issued to shareholders in connection with this

25 Action.

26
27

28

                                                   -1-
     Case 2:20-cv-02060-RFB-BNW Document 7 Filed 01/15/21 Page 2 of 2




 1    DATED: January ___, 2021           /s/ William J. Fields
                                         William J. Fields (admitted pro hac vice)
 2
                                         FIELDS KUPKA & SHUKUROV LLP
 3                                       1370 Broadway, 5th Floor – #5100
                                         New York, NY 10018
 4                                       Tel: (212) 231-1500
                                         Fax: (646) 851-0076
 5                                       wfields@fksfirm.com
 6
                                         John P. Aldrich
 7                                       Nevada Bar No. 6877
                                         ALDRICH LAW FIRM, LTD.
 8                                       7866 West Sahara Avenue
                                         Las Vegas, NV 89117
 9                                       Tel: (702) 853-5490
10                                       Fax: (702) 227-1975
                                         jaldrich@johnaldrichlawfirm.com
11

12                                       Attorneys for Plaintiff
13 SO ORDERED:

14
     Dated: January _____, 2021
15
   _______________________________________
16 HON. RICHARD F. BOULWARE
   United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28

                                         -2-
